Title: To James Madison from James Simpson, 8 January 1802
From: Simpson, James
To: Madison, James


					
						No. 35
						Sir
						Tangier 8th. January 1802.
					
					Understanding the George Washington Frigate will soon return home, I have desired the 

Consuls at Gibraltar & Malaga, to request of Captain Shaw to call here at passing for a particular 

dispatch I should have to forward to you; this measure appeared necessary, as we frequently 

experience detention, and sometimes even loss of Letters.  In hopes it may not be inconvenient for 

Captain Shaw to do as I have requested, I think proper to prepare this Letter, that he may in that 

case not meet any detention.
					I find myself constrained to acquaint you, that I have had information from my Friends near 

Muley Soliman, that he has repeatedly of late expressed his dissatisfaction at not having seen any 

Embassy from the United States since 1795.
					Unfortunately since the Death of his Prime Minister Sid Mohamet Ben Otoman, and other 

Magnates in Summer 1799, His Majesty has not scarce any person about him capable, or who will 

venture to set him to rights, on such an occasion; They are all implicitly obedient to his will, and 

yield to his oppinion on every occasion.  To this want of good Council, can only be attributed His 

Majesty having of late observed a most extraordinary line of conduct towards different European 

Nations.  Soon after he was invited to take upon himself the Government of this Country, by the 

Chief people of Fez and Mequinez, he intimated to the Consuls at this place, that he would ratify and 

abide by all Treaties made between his Father and Christian Nations; the distracted state of this 

Country for some years after, prevented any Ambassadors being sent him for that effect.
					On the 18th. August 1795 I had the honour of obtaining at Rhabat, on behalf of the United 

States of America, a Recognition of the Treaty made with Sidy Mahamet at Morocco in 1786.  About 

same time, Sweden renewed its Treaties with this Country.  They were followed by Portugal, and then 

by Denmark.  Spain made a new Treaty, at Mequeniz on the 1st. March 99, by which they were 

promised much, and a very extensive Tariff of Export duties established, at Rates lower than any 

other Nation paid.
					France sent a Consul general in 1795 from Marseilles destined for Salle, who was detained 

in Gibraltar Bay & sent to England.  He however found means to forward the dispatch he was 

encharged with from his Government to Muley Soliman, expressive of that Nation’s desire to 

continue in Amity with His Majesty.
					England has not made any Treaty yet with Muley Soliman, as they have been accustomed to 

do with all Emperors of Morocco for several Generations back: they have since his Accession 

mantained a pretty constant intercourse with him; her Consul General went on a special Embassy in 

June last to Fez, the object of which was treated on at a Closet Audience, of course not made Public; 

but generally supposed, and pretty well understood to have been chiefly for purpose of assuring 

Muley Soliman that the French Armies then in Spain, were destined to invade this Country; a report 

which had been industriously propogated from same quarter for some Months before.  At some time 

he sollicited and obtained permission, for shiping a certain number of Cattle for their Fleets and the 

Garrison of Gibraltar as advised in No. 34.
					The Dutch are the only Christian Nation had formerly Treaties with this Country, have not 

made Friendly overtures to Muley Soliman.  Displeased at this apparent neglect, he lately ordered 

their Flag should no longer be hoist on their Consular House here, and that the Consul should retire 

untill he could return with their Embassy.  This order however has been recalled, on the Consul 

having represented to His Majesty, that the delay of their Embassy has been totally occasioned by the 

late War, and that it will certainly be sent early in the Spring.
					Sweden since she renewed her Peace with Muley Soliman in 1795 sent an Embassy with the 

usual Presents in 1798, and Mr. Wyk their Consul General here, has some time been 

appointed to accompany those due in Spring of 1801, but not yet arrived, at which His Majesty has 

not failed to express his surprise and regret.
					Denmark continues to pay her stipulated sum of Twenty five thousand Dollars a year in 

specie.  Mr. Olsens successor arrived a few days ago, and brings the sum they were in Arrear.
					The Chief object of the Spanish Treaty, altho it embraces a variety of other matter, was the 

obtaining large supplies of Grain from this Country, and for that purpose the Ports of Mazaga and 

Darbeyda were granted to them exclusively, for export of wheat at sixteen reals of Villon duty the 

Fanyear, and Barley at eight Reals.  Soon after that Treaty was made, the Sickness in this Country 

occasioned an interruption of all commercial intercourse between it and Spain.  A few months ago 

the fulfillment of the abovementioned engagements on the part of His Imperial Majesty was claimed 

by Spain, but evaded under pretense that the late Prime Minister Sid Mohamet Ben Otoman had not 

made His Majesty acquainted with all the particulars of the new Treaty.  In consequence of this very 

extraordinary and equaly unexpected declaration, Spanish Vessels are still restrained from tradeing to 

this Country; that Government has remonstrated, and are actualy endeavouring at this time, by a 

Private negotiation to bring the Emperour to acknowledge the Treaty.  In no Instance has the want of 

able and honest Ministers at the Court of Morocco, been more conspicuous than in this.  Those who 

now surround the Emperour are guided by no principle but that of amassing Treasure for him, 

regardless of the consequences.  In the Corn Trade they have found the means of gratifying their 

Masters ruling passion, to a great extent, since the high prices in Portugal and difficulty of obtaining 

supplies from more distant quarters, have stimulated the Prince of Brazil to patronise a Company of 

Merchants in Lisbon, who for nearly two years back have continued to take off large quantities of 

Wheat and Barley from this Country at high Duties, which have from time to time been raised upon 

them, Till at last they paid equal to forty five reals of Villon the Fanyear for Wheat, and Barley in 

proportion.
					At the hour of Peace in Europe their engagements with the Emperour was very great in the 

Corn Trade, such as they have not been able to fulfill.  They still continue however to make 

shipments at forty five Reals, but are exerting every Interest, to get some of their Contracts anulled.  

The Spaniards have great hopes, that the Portuguese Company not being able any longer to sacrifice 

to the Emperours wishes, he will be the easier brought to fulfill his engagements with them, but the 

issue is at this Day very uncertain, and perhaps distant.  In the mean time rather than reduce the 

duty he has granted permission to Export 12000 Fanyears Wheat from Mogadore, for the Public 

Granaries in the Canaries, free from Duty.
					The French Consul General who has been absent ever since the Consuls quited this Country 

in June 1799 on the approach of the Plague, untill about a week ago, has since his arrival given 

assurances to this Government on subject of an Embassy, similar to those of the Batavian Consul.
					The English have nearly completed the shipment of their special permission for two 

thousand head of Cattle at five Dollars, after which His Majestys Orders at present stand for their 

paying fifteen; it remains to be seen how they may put up with this breach of their Antient Treaty, 

now they enjoy Peace.  Whilst their very numerous Fleets of Ships of War and Transports, under 

Command of Lord Keith, was off Cadiz and this Coast, previous to their sailing for Egypt, they were 

under the necessity of submitting to the demands of those people, and paid thirty dollars a head for 

the large supplies of Cattle they took in Tetuan Bay; which was fully equal to, if not beyond fifteen 

dollars duty.  Thus have I endeavoured to lay before you a sketch of the progressive Negotiations, 

and of the actual state of the political dependencies of this Government, in regard to those 

Christian Powers with whom it has existing Treaties.  According to their system they consider 

themselves at War with all others.
					The end of August last Muley Soliman alarmed at the reports, respecting the mentioned 

French Invasion, sent here as Governour Bashaw Hackmawy, a person of his first confidence, with 

very extensive Powers and particularly authorized to conferr on all occasions with the Consuls.  

Knowing this Gentlemans great influence with his Master, I had long endeavoured at gaining his 

Friendship, in which I am satisfied I succeeded.  On the 7th. December he communicated to the 

Batavian Consul in public, the Emperours pleasure that he should quit this Country, allowing him a 

week to embark with his Family and effects.  This brings me to the chief motive of this particular 

letter.  On Monday the 14th. ulto the Bashaw sent for me and after makeing his Secretarys and other 

Attendants retire, he told me Muley Soliman was most displeased, at my not having obtained for him 

the Gun Carriages he had Commissioned, adding that the reasons I had alledged in my last Letter to 

the Emperor on the subject, were by no means satisfactory as they appeared to him to be merely 

excuses.  Conscious that I had said nothing but what Mr. Bulkeley had written me, on the part of the 

Carpenter at Lisbon, who had offered to Contract to make those Carriages, I felt perfectly easy on 

the occasion, and endeavoured to convince the Bashaw that the motive alledged for his Majestys 

displeasure was groundless, of which he at last seemed to be satisfied.
					He then said he was also instructed by His Majesty to demand whether I was authorised to 

make him Presents of moment from time to time.  I answered that by the Treaty made between Sidy 

Mohamet and the United States of America, and confirmed by Muley Soliman, no stipulation 

whatever was made for my Government makeing Presents at any stated period, of consequence that I 

was without any Instructions on that subject.
					The Bashaw then told me Muley Soliman looked upon the Americans, as no better Friends 

to him than the Dutch, and that I must consider myself in the same situation as their Consul was at 

that day.  Fully satisfied that the Government of the United States had given the most ample and 

unequivocal proofs of Friendship to Muley Soliman, I readily saw that this intimation must proceed 

either from error, or that it was a prelude to His Majesty makeing another attempt to get quit of the 

Treaty of 1786 and obtain Presents at stipulated periods.  On this occasion I beg to referr you to the 

several Letters I had the honour of addressing the Department of State from Rhabat between the 

15th. July and 18th. August 1795 and to No. 55 of my Gibraltar correspondence dated 24th. Sepr. 

same year.  By those you will see a strong attempt to effect this was at that time made, but that I had 

the happyness to overcome it, and obtain a Recognition of that Treaty, under well founded motives 

in appearance for believing, Muley Soliman granted it from a full conviction of its being incumbent 

on him to do so.  Bashaw Hackmawy having stated the American and Batavian Governments, as 

standing in the same predicament in relation to this Country, I did not allow him to quit that ground, 

untill I had given him an ample detail of the very early attention the United States paid Muley 

Soliman, urging that in the choice of the articles chiefly composed their first Present, they had given 

the strongest proof possible of the part they took in His Majestys concerns at that interesting 

moment, and of their desire that he should overcome the opposition then actualy makeing against his 

Succession.  It does not appear necessary to trouble you with all the other arguments at this 

interview, only to say that having desired another, the Bashaw appointed the 16th. in the evening.
					We accordingly met and I laid before him in Arabic, translation of the Treaty of 1786, with 

copy of the Emperours Letter of 18 Augt. 1795 to the President confirming it, also Lists of the first 

and second Presents I delivered in the name of the United States to Muley Soliman at Rhabat in 1795, 

and of that I had also the honour of delivering at Megueniz in 1798 on the occasion of shewing His 

Majesty my Commission as Consul; he perused all those papers with attention and assured me as in 

holding these conferrences in private, he had given me a proof of his Friendship, so I might depend 

on experiencing a continuance thereof, and that he would report to His Majesty on the occasion.  At 

this second interview not a syllable was said on my retiring from the Country, neither have I to this 

hour heard any more on the subject.  At taking leave the Bashaw asked me if I was still disposed to 

execute the Emperours Commission for Gun Carriages; as I had once undertaken it, I did not think 

that a proper time to decline it; and he said he would have the Instructions for the Carpenter made 

out, but they have not been handed me.
					    Bashaw Hackmawy soon after he first came here was attacked with a painfull disorder 

which compelled him to return to Larach; he again came from thence begining of December, and had 

medical assistance from Gibraltar and Tariffa, but it at last terminated in his death, after only a few 

days confinement on the 4th. Inst., without his having at any time after the 16th. Ulto. intimated a 

desire of seeing me; of course it may be supposed he had not any thing further to impart, untill he 

should receive fresh Instructions from the Emperour.  It remains to be seen what farther His Majesty 

may find himself justified in doing in this busyness, or whether on the report the Bashaw made, if he 

will drop it.  I have in the mean time conceived it my duty to acquaint you of every particular, and 

now intreat you will lay this Letter before the President, accompanied with my profound Respects, 

and assurance that should the matter be again agitated I shall exert my best endeavours to do that 

which shall appear to be most conducive to the Interest, and at same time fully consistent with the 

honour of the United States.
					It is equaly just I should acquaint you, that whilst Bashaw Hackmawy was last at Larach he 

gave orders to the Lieut. Governor of this place to deliver me the Keys of a House the property of the 

Emperour, for purpose of placcing a Flag staff in it, and hoisting the Flag of the United States, which 

has accordingly been done.  This is a portion of the House formerly occupied by the Venetian 

Consul.  The Emperour had desired it should be given to me as a Residence, but by far the greater 

part of the premises, having been claimed and appearing to be private property, they have been 

separated; that which is the Emperours tho’ it serves for the use I have made of it, is too small for a 

Family, and besides would require in most parts to be rebuilt.
					Amongst the late Mr. Barclays papers examined at Gibraltar by Coll Humphreys and myself, 

was a small red Leather covered Book containing the original Treaty made at Morocco, signed by 

Taher Finish and delivered to Mr. Barclay.  This with other public papers were selected and 

transmitted by Coll Humphreys to your Office: it would be extremely well to return said Book to 

remain with the Consul here, as the Counter part kept by this Government has been lost; and the 

authenticity of the translation I had made at Rhabat, might on an Emergency be called in question.
					At this time Muley Soliman has not a single Vessel of War afloat.  At Salle two Frigates of 

about 20 Guns are building, and may probably be launched next Spring, but he is in want of 

many Stores for them ’ere they can be sent to Sea.  At Tetuan they have lately patched up an old 

half Galley to carry two Bow Guns and fifty men, but if I am to judge from her appearance last May, 

she is scarce fit to go to Sea.  This is all the Navy.
					When Muley Soliman requested I would procure for his use the mentioned One hunderd 

Gun Carriages, he particularly mentioned they would be paid for on delivery at this Port as advised 

in No. 33.  I was in hopes Mr. Bulkeley might have been able to Contract for them payable in that 

way, but he acquainted me they must be paid for in Lisbon, and that he judged they might cost 

about Three hundred & twenty Mill Rles each.  Highly desirous of gratifying His Majesty, and having 

no other means of providing for payment of those Carriages, I proposed drawing for the sum might 

be required, on Account of my Sallary: this I trust at your side will be admitted as a proof, that 

nothing in my power to do on this occasion has been wanting, notwithstanding what the Emperour & 

his Ministers may suppose.  Should Government think well of makeing the Emperour of Morocco a 

Present at this time, as a fresh proof of the Friendship of the United States, (in the event of his 

continuing the Peace un-interupted, as I trust will be the case), those Carriages in my oppinion would 

be more acceptable to him than any thing else: in that case it will be necessary to give Mr. Bulkeley 

directions respecting the payment of them.
					Should this measure be determined on, I would with due submission, beg leave to 

recommend a Letter being sent by the President to the Emperour on the occasion; especialy as since 

Recognition of the Treaty in 1795, and his Letter of the 18. August that year, no direct Communication whatever, has been made to His Majesty on the part of the United States.
					The Tripoline Ambassador or Messenger came from thence so long ago was permitted on 

Saturday last to proceed for Fez, to meet the Emperour.  This Mans busyness in this Country is not 

precisely known, but will soon after he  may have an interview with Muley Soliman.  Of the Crew of 

the Oswego stranded near Cape Nun, there yet remains among the Arabs four Men; John Hill I hope 

we soon shall get free, as we know where he is.  I have just heard by a person from Tarsidaunt that 

the Governor of that place, has got S Bower the Mulattoe.  If so he will be sent to Mr. Gwyn at 

Mogador, but the two Blacks I am assured have turned Moors, and Married in the Country, which I 

always dreaded would be their fate.
					The Jews whose Grounds I was desirous of purchasing for purpose of forming (in addition 

to that already secured) a space sufficient for building a Consular House on, refuse to sell them on 

any terms; however they will no doubt be compelled on payment of the just value, when I may find 

convenient to require it.
					The continuance of War in Europe still offering the same objection I have so frequently 

mentioned, against going into the busyness of building, occasioned my not pressing the matter last 

year; the more especialy as I was very desirous of hearing from you on the subject, and that Mr. 

Gavino has not been able untill very lately to obtain money for the Bill drawn 15th. November 1800 

towards carrying that Service into effect.
					Notwithstanding the already great length of this Letter I must still intreat your patience 

a moment longer, to pray your attention to the very material circumstance (for me) of the busyness 

of my Compensation as Consul for this Empire.
					For your information on what I have at different times written on that subject, and what I 

found necessary to impart respecting a Consular House, I have made Extracts thereof from the 

Correspondence I have had the honour of addressing the Department of State, and herewith enclose 

same, for your guidance in more readily referring to the several originals.  I will not presume to 

trouble you with Repetitions, but realy, necessity compells me to entreat that Government will be 

pleased to grant my request of a Sallary adequate to the Expences I am unavoidably at, as I have in 

strict truth represented.  I have struggled hard to put off drawing any Bills since March 1799 on 

Account of Sallary, untill this point should be settled by Government, and trusting from time to time 

I should have been favoured with directions on the subject, fixing the Amount & the period from 

which the Sallary is to commence.  Ever since Mr. Barclays death in December 1792, the affairs of the 

United States in this Empire have been under my immediate care, and I trust it will not have escaped 

un-noticed by Government, that on different occasions previous to my present Appointment, my 

endeavours were productive of some Public good.  I would not pretend to expect a fixed Sallary for 

any such length of time back; but I trust it may not be deemed improper in me to hope, that those 

general endeavours to be usefull, added to my Journey to Rhabat in 1795, will be found deserving of 

a Recompense.  Whatever Government may be pleased to allow me, or determine on this head, I shall 

most implicitly conform to.
					The late many dangers to Navigation being happily done away, Merchants find an 

advantage in taking their Returns in Merchandise  Of course it is but very seldom Bills on the 

United States can be sold, in the Neighboring Ports of Europe; for this reason, and as I confess to 

you my wants have become very pressing, I must entreat the particular favour, that whatever sum it 

shall be found consistent to allow me at Receipt of this Letter either as a farther Imprest on 

Account of Sallary, or as the ballance thereof comeing to me counted up to a certain period, allowing 

the Six thousand dollars drawn for from hence (to say the 17th. October 1798 Four thousand & 9th. 

March 1799 two thousand dollars) may be placed in the hands of the Bankers of the United States in 

London, to be held at my disposal.
					I would plead to be excused for takeing this very great liberty but I trust the necessity of the 

measure, will be admitted as its Justification.  I have the honour to be, Sir Your Most Obedient and 

Most Humble Servant
					
						James Simpson.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
